DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the response received on 15 July 2022.
Claims 1-2, 4, 7-8, 10-11, 13-16, and 20 have been amended. 
Claims 3 and 9 have been canceled. 
Claims 1-2, 4-8, and 10-20 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered.

Allowable Subject Matter 
	Claims 1-2, 4-8, and 10-20 would be allowable subject matter if the claims were to overcome the 35 U.S.C. 101 rejection set forth in this rejection.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8, and 10-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2, 4-8, 10-19, and 20 are directed to methods.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of recommendation of merchants.  Specifically, representative claim 1 recites the abstract idea of: 
	receiving, an input of a user selected service type for a prospective transaction; 
	selecting, a plurality of previously used merchants associated with a user based on past purchases of the user, each previously used merchant of the plurality of previously used merchants having a service type that matches the user selected service type; 
	transmitting, merchant data of each respective merchant of the plurality of previously used merchants for determining word vectors and dimensional indexes for each of the previously used merchants based on merchant data of each respective merchant of the plurality of previously used merchants; 
	transmitting, the word vectors and dimensional indexes for determining attributes for each of the previously used merchants using a semantic exaction algorithm based on the word vectors and the dimensional indexes for each of the previously used merchants; 
	determining, a weighting score for each previously used merchant based on how recently the user made a past purchase with each respective previously used merchant, wherein more recent past purchases are associated with higher weighting scores; 
	identifying, one or more recommended merchants for use in the prospective transaction, each of the one or more recommended merchants having a service type that matches the user selected service type; 
	generating, a ranked list of the one or more recommended merchants by: 
		receiving, word vectors for the one or more recommended merchants based on merchant data of each respective recommended merchant; 	
		determining a plurality of correlation values for each of the one or more recommended merchants by correlating the determined word vectors for each of the previously used merchants with the determined word vectors of the one or more recommended merchants, 
		determining a plurality of weighted correlation values for each of the one or more recommended merchants by weighing each of the respective plurality of correlation values for each of the one or more recommended merchants based on the respective weighting scores for each previously used merchant,
		ranking the one or more recommended merchants based on the respective correlation score of each of the one or more recommended merchants; 
	generating, at least one justification attribute for at least one of the one or more recommended merchants by: 
		determining attributes for each of the one or more recommended merchants using the semantic extraction algorithm, based on the word vectors and dimensional indexes for each of the one or more recommended merchants, 
		determining attribute correlation values for each attribute of the one or more recommended merchants by weighing each of the attribute correlation values based on the respective weighting scores for each previously used merchant, and 
		determining an attribute score for each attribute of the one or more recommended merchants by summing each of the respective weighted attribute correlation values, 
		wherein the attributes with an attribute score that exceeds an attribute threshold are a justification attribute; and 
	providing, the ranked list of one or more recommended merchants along with the respective justification attributes associated with each of the one or more recommended merchants, wherein the method is performed. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of recommendation of merchants, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite the activities of receiving an input selection for a service type for a prospective transaction, selecting previously used merchants associated with past purchases of a user, determining attributes for each used merchant, selecting threshold merchants from recommended merchants, and ultimately providing a list of merchants for selection of merchants by a user, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
	It is also noted that the claims recite the abstract idea of recommendation of merchants which would also fall into the enumerated grouping of a mathematical concept.  The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The claim recites determining attributes for each of the previously used merchants using a semantic extraction algorithm,  and the step of determining a correlation score for each of the one or more recommended merchants by summing each of the respective plurality of weighted correlation values for each of the one or more recommend merchants, which would fall into the mathematical concepts grouping and would be directed to mathematical formulas or relationships. For example, paragraph [0057] of the Applicant’s specification recites “Input to the system: The merchant vector u which a cardholder has already been to, the set of merchant vectors {v},, i=1,...,n from which we are trying to determine the recommendation, the set of semantics (or attributes) {a},, i=1,...,m and dimension index set {I}a, a, E a, for each attribute which are learned from the proposed semantics extraction algorithm, the correlation threshold r which is used to determine which semantics we want to output for justification” and further in paragraph [0058] reciting “Output: The recommended merchant v and justification with semantic” and paragraph [0059] disclosing “1: for all v,, i = 1,...,n do” and paragraph [0060] disclosing “2: calculate corr, = p(u, v,) # calculate the correlation between u and v, using an algorithm such as a Pearson correlation algorithm”.  Thus, representative claim 1 recites an abstract idea directed to a mathematical concept. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a payment server, a word vector server, a semantic extraction server, and one or more processors. The additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, the additional elements of a payment server, a word vector server, a semantic extraction server, and one or more processors, recited in independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 10 and 20 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 10 includes the additional elements of an electronic commerce payment device. The Applicant’s specification does not provide any discussion or description of an electronic commerce payment device in claim 10, as being anything other than generic elements. Thus, the claimed additional element of claim 10 is merely a generic element and the implementation of the element merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional element of claim 10 does not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional element of claim 10, considered individually and in combination with any other claimed feature, does not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, independent claims 10 and 20 are ineligible. 
Dependent claims 2, 4-8, and 11-19, depending from claims 1 and 10, respectively, do not aid in the eligibility of the independent claims 1 and 10.  The claims of 2, 4-8, and 11-19 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claims 2, 4-8, and 11-19 do not include any other additional elements to be considered.  Thus, the claims do not contain additional elements that would integrate into a practical application and do not provide an inventive concept.   Accordingly, claims 2, 4-8, and 11-19 are directed towards an abstract idea and do not provide an inventive concept.  
As such, claims 2, 4-8, and 11-19 are ineligible. 


Allowable Subject Matter 

Prior Art Considerations: 
	Upon review of the evidence at hand, it is concluded that the totality of evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention. In regards to the independent claims, the allowable features are as follows:  
	transmitting, by the payment server to a semantic extraction server, the word vectors and dimensional indexes for determining attributes for each of the previously used merchants using a semantic extraction algorithm based on the word vectors and the dimensional  indexes for each of the previously used merchants; 
determining, at the payment server, a weighting a score for previously used merchant based on how recently the user made a past purchase with each respective previously used merchant, wherein more recent past purchases are associated with higher weighting scores; 
determining an attribute score for each attribute of the one or more recommended merchants by summing each of the respective weighted attribute correlation values, wherein the attributes with an attribute score that exceeds an attribute threshold are a justification attribute
The most apposite of prior art of record includes Merz, C. et al. (PGP No. US 2014/0279185 A1), in view of Hua, Y., et al. (PGP No. US 2015/0193851 A1), Henderson, W., et al. (PGP No. US 2016/0210606 A1) and Gupta, S., et al. (PGP No. US 2016/0275553 A1), as noted in the previous Office Action, Merz, in view of Hua, Henderson, and Gupta teach a system for providing recommendations of merchants to users. 
The reference of Merz discloses a payment server that receives input from a user that selects a service that they may make a transaction for (Merz, paragraph [0048] & [0097]). Merz also discloses that the system may access previously used merchants that the user has shopped at previously and that the user has indicated an interest in a particular service (Merz, see: paragraph [0072]).  The server of Merz transmits data regarding each merchant that the user has previously used, which is based on specific preferences, or word vectors (Merz, see: paragraph [0030]).  Merz further discloses that the server may determine a merchant score for each of the potential merchants that match the specific selected service by the user (Merz, see: paragraph [0076]), and from there, the server may identify the recommended merchants that match the specific selected service that the user has selected (Merz, see: paragraph [0095]). The system of Merz then ranks the list of the recommended merchants (Merz, paragraph [0031]).  The Examiner relied upon the reference of Hua to further teach the feature a semantic extraction algorithm, which was used to calculate a comment  score that correlates to attributes of products (Hua, see: paragraph [0078]). Further, the Examiner relied upon the reference of Henderson to teach the feature of determining a score for previously used merchant based on how recently the user made a past purchase with each respective previously used merchant, wherein more recent past purchases are associated with higher scores, as Henderson describes a system that considers how recent or frequent a user has made a previous purchase, and ranks the frequented purchases higher based on how frequent the purchase was previously made (Henderson, see: paragraph [0077]). Lastly, the Examiner relied upon the reference of Gupta to teach determining an attribute score and an attribute score that exceeds an attribute threshold. For example, Gupta describes ranked merchants based on their attributes and that the scores of the attributes may exceed a pre-defined threshold (Gupta, see: paragraph [0075]). 
Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias and resulting in an inappropriate combination.  
	It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.  
	



Response to Arguments  
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 15 July 2022, but are not considered persuasive.  
In response to the Applicant’s arguments found on page 12 of the remarks stating that “Applicant respectfully disagrees with the Office’s conclusion that the previously pending claims recite the abstract idea of ‘recommendation of merchants’ that do not integrate the idea into a practical application or recite an inventive concept,” the Examiner acknowledges the Applicant’s discrepancies. However, even when considering the amendments to the claims, the claims still recite the abstract idea of recommendation of merchants, when considered under Step 2A, Prong 1 of the 2019 PEG. The claims now recite the steps of having a user input a selected service type for a prospective transaction, transmitting merchant data of previously used merchants, determining attributes for the previously used merchants, determining scores for each previously used merchants recommending merchants for the prospective transaction that are recommended because of the service type that matches the user selected service type, ranking a list of the recommended merchants, and a plurality of correlation values for each of the recommended merchants, which are directed to an abstract idea. Next, the amended claims were analyzed under Step 2A, Prong 2 and the additional elements recited, are not integrated into a practical application. For example, the claims recites additional elements of a payment server, a word vector server, a semantic extraction server, and one or more processors. The additional elements of the one or more processors are claimed in a generic manner and are being used to the apply the abstract idea of recommendations of merchants using a generically recited computer (i.e., the processor).  For example, paragraph [0095] of the instant specification recites: 
“The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements”
And paragraph [0104] further recites: 
“The corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality”
As such, the additional elements in recited in the claims are recited and described in a generic manner and when considered individually and in combination with other features of the claims, would not be sufficient to integrate the abstract idea into a practical application.
Further, in regards to the statement found on page 14 of the remarks stating that the claims “provide a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception,” the Examiner respectfully disagrees. The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two-part framework from the Alice/Mayo test.  As noted in the current rejection above, the Examiner has performed the analysis, under Step 2A, Prong 1 and 2, and Step 2B, of the 2019 PEG, and upon the completion of the analysis has found the claims to be ineligible.  
In response the Applicant’s arguments found on page 14 of the remarks stating that the “Applicant respectfully submits that claim 1, 10 and 20 provide an improvement to the technical field of data analysis by imposing a meaningful limit on the judicial exception because they include specific limitations that do not result in the monopolization of any abstract idea,”  the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, the Examiner acknowledges the Applicant’s statements regarding improvements to the data analysis, that “By using advanced computer based learning techniques, the attributes of merchants may be converted into word vectors which may make the comparison of previous merchants and new merchants significantly more accurate.”  However, the Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology or an improvement to a technical field. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336.  For example, considering the Applicant’s remarks regarding the computer based learning, the claims do not recite such features, which is reflected in paragraph [0015] of the specification, describes that machine based learning techniques may be utilized to convert word vectors, but these features are not descried in the claims and it is not explained or recited in a way that would reflect an improvement to the technical field, to the technology or to the technical components. Although the claims include computer technology such as a payment server, a word vector server, a semantic extraction servicer, and one or more processors, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. Further, considering the Applicant’s statements regarding the claimed features providing a technical improvement such as converting word vectors which may make the comparison of previous merchants and new merchants significantly more accurate, although resulting in an improvement for recommending merchants, the claims do not provide an improvement to the technology or technical field. The claimed features appear to be utilizing existing data that has been determined or input by users, and therefore is not demonstrating an actual improvement to any technology or technical field. The claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve recommendations of merchants, e.g. commercial process. As such, the claims do not recite specific technological improvements or improvements to the technical field using limitations that impose a meaningful limit on the judicial exception, and the Examiner maintains the 101 rejection. 
	 
With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 15 July 2022, have been fully considered and are considered to be persuasive for the reasons stated above, and therefore the 103 rejection has been withdrawn.  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Stern, M., et al. (Patent No. US 10,949,890 B2) describes a server system for analyzing user interactions with items positioned in an environment based on a communication signals received in the environment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625